DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 07/29/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments encompass the newly added features in independent claims, i.e. the two different coordinate systems. Examiner found that secondary reference Fujita render the newly added features obvious. Therefore, a new ground of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Champion (US 20180143757 A1, cited by IDS 10/13/2020), in view of Fujita (US 20020180808 A1).
Regarding Claim 1, Champion discloses a method comprising: 
at a device including one or more processors, a non-transitory memory, and one or more displays ([0093] “For example, the processor 302 of the wireless station 106 may be configured to implement part or all of the features described herein, e.g., by executing program instructions stored on a memory medium (e.g., a non-transitory computer-readable memory medium).”): 
displaying a bounded surface within a native user computer-generated reality (CGR) environment (Figs. 7A-7D. [0123] “The windows 720a-c may be arranged within 3D workspace 700 such that a user may toggle or scroll between windows 720a, 720b, and 720c via a user input command (e.g., via a command from an input device, such as user input device 600 described above).”), wherein the bounded surface is displayed based on a first set of world coordinates characterizing the native user CGR environment ([0058] “Position--the location or coordinates of an object (either virtual or real). For example, position may include x, y, and z (i.e., location) coordinates within a defined space. The position may be relative or absolute, as desired. Position may also include yaw, pitch, and roll information, e.g., when ; and 
displaying a first stereoscopic virtual object (Fig. 7B or 7C, 740 is displayed within the window 720b, or see 745 within 720c. [0134] “Based on the record, 3D model instantiator 726 may render the 3D model 745 such that the 3D model 745 is placed (located) relative to the 3D input device to achieve a seemingly smooth and consistent effect of pulling the model (2D or 3D) out of the webpage into stereoscopic 3D.”), wherein the first stereoscopic virtual object is displayed in accordance with a second set of world coordinates that is different from the first set of world coordinates characterizing the native user CGR environment (See Figs. 7A-7D. The virtual object 740/745 and the surface 720b/720c have different positions/orientations. Each position/orientation corresponds to a set of three or more coordinates. Therefore the two sets of coordinates corresponding to the virtual object and the surface, respectively, are different from each other).
Champion discloses the stereoscopic virtual object 745 is displayed, in Fig. 7D, but 745 is outside the boundary of surface 720b. Champion also discloses the virtual object 745 is displayed within a perimeter of the surface 720c, in Fig. 7C, but it is not clear the 745 in Fig. 7C is stereoscopic or not.
Furthermore, Champion discloses “the position may be relative or absolute” ([0058]), which implies an absolute (global) and a relative (local) coordinate system. However, Champion does not disclose the bounded surface and the first stereoscopic virtual object are displayed based on different coordinate systems.
displaying a first stereoscopic virtual object within a perimeter of a first side of the bounded surface (See Figs. 15E and 15F. Virtual object 84 is displayed within the perimeter of virtual object 83. In Fig. 15F, 83 teaches the claimed bounded surface; 84 teaches the claimed first stereoscopic virtual object). Fujita also discloses the bounded surface is displayed based on a first world coordinate system characterizing the native user CGR environment (Fig. 13, coordinate system 72. [0080] “The visual field data managing means 102 selects one of the information objects as a representative or base object, stores the selected representative object, defines the visual field by defining the geometric relation between the representative object and the visual field…”), and the first stereoscopic virtual object is displayed in accordance with a second world coordinate system that is different from the first world coordinate system characterizing the native user CGR environment (Fig. 13, coordinate system 74. [0057] “A visual field coordinate system 72 fixed to the visual field 71 and an information object local coordinate system 74 fixed on the information object 73 are defined.” [0062] “The data 39 representing the geometric relation of the other linked information object relative to a current information object can be expressed by for example a coordinate transform matrix for transforming the local coordinate system of the other linked information object into the local coordinate system 74 of the current information object.” [0080] “The visual field data managing means 102… renews the visual field data when the representative object is changed without changing geometric relations of the respective information objects to the visual field. In this manner, the visual field can be defined simply by means of the relative geometric relation to a desired one of the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Champion with the feature of displaying a stereoscopic virtual object within a perimeter of a first side of the bounded surface, and displaying the bounded surface and the stereoscopic virtual object based on different coordinate systems. Displaying stereoscopic virtual content within a perimeter of the surface could provide more realistic display and enhance the immersive experience of the user. Implementing absolute and relative coordinate systems could assist the display process.
Regarding Claim 2, Champion-Fujita discloses the method of claim 1, further comprising: displaying a conforming virtual object within the perimeter of the first side of the bounded surface, wherein the conforming virtual object conforms to a contour of the bounded surface characterized by the first world coordinate system (Conforming text objects and some image objects to the contour/edges of a surface is a common design in the CGR environment implementation. For example see Fujita Fig. 15G and 15H, the text and the virtual object 82 conform to a contour of surface 81).
Regarding Claim 3, Champion-Fujita discloses the method of claim 2, further comprising: concurrently transforming display of the conforming virtual object in response to transforming the contour of the bounded surface (Champion [0086] “More particularly, the 3D scene generator may update the displayed 3D scene based .
Regarding Claim 6, Champion-Fujita discloses the method of claim 1, further comprising: transforming display of the bounded surface in order to change a contour of the bounded surface in response to an input directed to the bounded surface (Champion [0086] “More particularly, the 3D scene generator may update the displayed 3D scene based on changes in the user view, user control (e.g., manipulations via the user input devices), etc. Such changes may be performed dynamically at run-time, and may be performed in real time.” Or Fujita [0041] “The input device 101 generates operation input data relating to display picture visual field movement and the like in response to the operation of the device 101 by a user, and supplies the input data to the visual field data managing means 102. The visual data managing means 102 holds visual data 60 and renews or updates it in accordance with the data inputted by the user.”).
Regarding Claim 7, Champion-Fujita discloses the method of claim 6, further comprising receiving the input from a user, including detecting a body pose change of the user (Champion [0141] “At 788, the object may be rendered in a 3D workspace. In some embodiments, the object may be rendered in the 3D workspace .
Regarding Claim 8, Champion-Fujita discloses the method of claim 6, wherein transforming the display of the bounded surface includes transforming the display of the first stereoscopic virtual object based on the first world coordinate system and the second world coordinate system (Champion [0135] “In some embodiments, the 3D model, if shown immediately in stereoscopic 3D and not yet grabbed, may scroll with the webpage as if attached to the webpage and may be cropped by the bounds of the webpage 2D viewport, e.g., by using 3D clipping planes (aligned to webpage 2D viewport) on the 3D model.” Fujita [0080] “The visual field data managing means 102… renews the visual field data when the representative object is changed without changing geometric relations of the respective information objects to the visual field. In this manner, the visual field can be defined simply by means of the relative geometric relation to a desired one of the information objects.”).
Regarding Claim 9, Champion-Fujita discloses the method of claim 1, further comprising: transforming display of the first stereoscopic virtual object based on the second world coordinate system (Champion [0125] “FIG. 7C illustrates the 3D object after selection, according to some embodiments. As shown, once 3D object 740 has been selected, it may be dragged-and-dropped onto/into 3D workspace 700 and a more detailed rendering, e.g., 3D object 745 may be displayed at an end of beam 730.” .
Regarding Claim 10, Champion-Fujita discloses the method of claim 9, wherein transforming the display of the first stereoscopic virtual object based on the second world coordinate system includes displaying at least a portion of the first stereoscopic virtual object as protruding from the first side of the bounded surface (Champion [0134] “Based on the record, 3D model instantiator 726 may render the 3D model 745 such that the 3D model 745 is placed (located) relative to the 3D input device to achieve a seemingly smooth and consistent effect of pulling the model (2D or 3D) out of the webpage into stereoscopic 3D.” Fujita Fig. 15F.).
Regarding Claim 11, Champion-Fujita discloses the method of claim 1, further comprising: displaying a virtual object within the perimeter of the bounded surface as occluding at least part of the first stereoscopic virtual object (Champion [0171] “As illustrated at FIG. 10B, tabs 1020a-c may be rearranged within 3D workspace 1000 via a user input command 1030a (e.g., via a command from an input device, such as user input device 600 described above) such that tab 1020c is not visible and tab 1020b is at least partially obscured by tab 1020a.”).
Regarding Claim 12, Champion-Fujita discloses the method of claim 11, further comprising: displaying the first side of the bounded surface askew from a perpendicular sightline associated with a user pose (Champion [0056] “Horizontal or Oblique Perspective--a perspective effect rendered from a viewpoint which is not perpendicular to the display surface. More particularly, the term "horizontal perspective" may typically refer to a perspective effect which is rendered using a substantially 45-degree angled render plane in reference to the corresponding viewpoint.”); and ceasing to display the virtual object as occluding the at least part of the first stereoscopic virtual object (Champion [0171] “As illustrated at FIG. 10B, tabs 1020a-c may be rearranged within 3D workspace 1000 via a user input command 1030a (e.g., via a command from an input device, such as user input device 600 described above) such that tab 1020c is not visible and tab 1020b is at least partially obscured by tab 1020a.” [0172] “As illustrated at FIG. 10C, tabs 1020a-c may be again rearranged within 3D workspace 1000 via a user input command 1030b such that tab 1020c is moved between tabs 1020a and 1030b.”).
Regarding Claim 13, Champion-Fujita discloses the method of claim 1, further comprising: moving the first stereoscopic virtual object outside the perimeter of the bounded surface and into the native user CGR environment; and displaying the first stereoscopic virtual object in accordance with the first world coordinate system in response to the first stereoscopic virtual object entering the native user CGR environment (Champion [0125] “FIG. 7C illustrates the 3D object after selection, according to some embodiments. As shown, once 3D object 740 has been selected, it may be dragged-and-dropped onto/into 3D workspace 700 and a more detailed rendering, e.g., 3D object 745 may be displayed at an end of beam 730.”).
Claim 14, Champion-Fujita discloses the method of claim 1, further comprising: receiving a user input indicating a viewing coordinate change from the first world coordinate system of the native user CGR environment to the second world coordinate system within the bounded surface (Champion [0125] “dragged-and-dropped”. Or Fujita Figs. 15A-15H); and in response to receiving the user input indicating the viewing coordinate change, adjusting display of the first stereoscopic virtual object in accordance with the second world coordinate system (Champion [0125] “FIG. 7C illustrates the 3D object after selection, according to some embodiments. As shown, once 3D object 740 has been selected, it may be dragged-and-dropped onto/into 3D workspace 700 and a more detailed rendering, e.g., 3D object 745 may be displayed at an end of beam 730.” Fujita [0143] “FIGS. 15A through 15H show an example of display screens 901-908 on which display pictures are generated by continuously shifting the viewing point 70 and the visual field 71 shown in FIG. 13 with respect to the information objects 81, 82, 83 and 84 successively linked by the links 85, 86 and 87 shown in FIG. 14.”).
Regarding Claim 15, Champion-Fujita discloses the method of claim 1, further comprising: displaying a second stereoscopic virtual object within the perimeter of the bounded surface, wherein the second stereoscopic virtual object is displayed in accordance with a third world coordinate system that is different from the first and second world coordinate system (Champion Fig. 8C. [0148] “In addition, as illustrated at FIG. 8C, multiple images (e.g., images 825a-d) may be dragged and cloned from webpage 820b into 3D workspace 800.” Fujita [0062] “The data 39 representing the geometric relation of the other linked information object relative .
Regarding Claim 16, Champion-Fujita discloses the method of claim 1, wherein the device includes at least one of a head-mounted device, a mobile phone, or a tablet (Champion [0012] “In some embodiments, the one or more displays and at least one processor may be comprised in a head mounted display system.”).
Regarding Claim 17, it recites similar limitations of claim 1 but in a device form. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 18, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.
Regarding Claim 19, it recites similar limitations of claim 1 but in a non-transitory memory form. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 20, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Champion (US 20180143757 A1, cited by IDS 10/13/2020), in view of Fujita (US 20020180808 A1), further in view of KARALIS (US 20200066047 A1).
Regarding Claim 4, Champion-Fujita discloses the method of claim 1. In the same field of endeavor, KARALIS renders it obvious that the method further comprising displaying a second side of the bounded surface, wherein the second side of the bounded surface includes a rasterized conforming representation of the first stereoscopic virtual object (KARALIS Fig. 2. [0048] “FIG. 2 shows an example of a page-flipping gesture, by which the user 102 flips over the graphical page 106 to reveal its "rear side."… In addition, or alternatively, the GPC can allow a designer of a graphical page to customize the set of graphical features that will be presented on the rear side of the graphical page, etc.” Notice that Champion teaches the rasterized conforming representation in Fig. 7C, 740, and a stereoscopic representation of the same virtual object is displayed in Fig. 7D, 745.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Champion-Fujita with the feature of displaying a second side of the bounded surface including a rasterized conforming representation of the first stereoscopic virtual object. As taught by KARALIS, it is a designer’s choice to customize graphical features on each side of the surface. Displaying a rasterized conforming representation and a stereoscopic representation of the virtual object on the front/rear side, respectively, could allow the viewer to perform a comparison and have better understanding of the object.
Regarding Claim 5, Champion-Fujita-KARALIS discloses the method of claim 4, wherein displaying the second side of the bounded surface includes displaying on the second side of the bounded surface a blurred representation of the rasterized conforming representation of the first stereoscopic virtual object (Champion [0160] “In some embodiments, if not all content has been downloaded, a placeholder blurred output (blurred of finished loading images) used temporarily for perspectives not yet loaded, e.g., while a background download begins of the texture.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHONG WU/Primary Examiner, Art Unit 2613